Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 1 of 41 PageID #: 231



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------x
 MICHAEL NEWMAN,

                   Plaintiff,
                                                    MEMORANDUM & ORDER
             -against-                             20-CV-1141 (KAM)(RER)

 WEST BAR & LOUNGE, INC. (AKA WEST
 BAR & LOUNGE), DENO PARKER,

                Defendants.
 ------------------------------------x

 KIYO A. MATSUMOTO, United States District Judge:

             On March 2, 2020, plaintiff Michael Newman commenced

 this action, alleging that defendants Deno Parker and West Bar &

 Lounge, Inc. (a/k/a West Bar & Lounge) violated the Fair Labor

 Standards Act, 29 U.S.C. §§ 201, et seq. (the “FLSA”) and New

 York Labor Law, Art. 6, §§ 190 et seq. (the “NYLL”).            (See ECF

 No. 3, Complaint (“Compl.”).)        Plaintiff alleges that defendant

 failed to: (1) pay lawfully earned minimum wages and overtime

 compensation; and (2) comply with notice and record-keeping

 requirements.     (Id. ¶ 1.)    Defendants failed to answer the

 complaint or otherwise appear in this action.          After the Clerk

 of the Court entered a certificate of default against defendants

 pursuant to Federal Rule of Civil Procedure 55(b)(2), plaintiff

 filed the instant motion for entry of default judgment.            (See

 ECF No. 10, Clerk’s Entry of Default; ECF No. 11, Motion for

 Entry of Default, filed June 22, 2020; ECF No. 17, Amended



                                       1
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 2 of 41 PageID #: 232



 Motion for Default Judgment; ECF No. 23, Second Amended Motion

 for Default Judgment, (“Pl. Mot.”); ECF No. 24, Memorandum of

 Law in Support of Plaintiff’s Application for Default Judgement

 (“Pl. Mem.”); ECF No. 25, Declaration of Michael Newman in

 Support of Plaintiff’s Motion for Default Judgment (“Newman

 Decl.”).)    For the reasons set forth below, plaintiff’s motion

 for default judgment is granted.

                                  BACKGROUND

             Where a defendant defaults, a court must accept the

 plaintiff’s well-pleaded factual allegations as true and draw

 all reasonable inferences in the plaintiff’s favor.           Finkel v.

 Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009); Bricklayers & Allied

 Craftworkers Local 2 v. Moulton Masonry & Constr., LLC, 779 F.3d

 182, 187-88 (2d Cir. 2015).       Consequently, the court accepts the

 following facts taken from plaintiff’s complaint, affidavit,

 supporting submissions as true for the purpose of reviewing

 plaintiff’s motion for default judgment.          See City of N.Y. v.

 Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011)

 (holding that a defaulting party admits all well-pleaded factual

 allegations in the complaint (citation omitted)).

    I.    Factual Background

             Plaintiff Michael Newman was an employee of defendant

 West Bar & Lounge, Inc. (“West Bar”) from October 2018 until

 February 2020.     (Compl. at ¶ 2.)       Plaintiff was employed as a


                                       2
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 3 of 41 PageID #: 233



 kitchen worker and worked six (6) days per week for ten (10) to

 twelve (12) hours per day.       (Id. at ¶¶ 3, 38.)      Defendant West

 Bar is a New York corporation located in St. Albans, New York.

 (Id. at ¶¶ 9-10.)      At all relevant times, defendant West Bar was

 an employer engaged in commerce and/or in the production of

 goods.    (Id. at ¶¶ 15.)     Plaintiff also alleges that defendant

 Deno Parker is the owner and operator of defendant West Bar, and

 therefore, an employer.       (Id. at ¶¶ 17–20.)     Defendant Parker

 was responsible for the day-to-day operations of defendant West

 Bar, including hiring, terminating, supervising, setting

 schedules, and pay rates for employees.         (Id. at ¶¶ 19–20.)

             Throughout the duration of his employment, plaintiff

 had a variety of kitchen occupations which were non-tipped

 including dishwashing, cleaning, and others.          (Id. at ¶ 36.)     At

 the time of his employment, plaintiff agreed to work for the

 rate of $100.00 per day regardless of how many hours he worked a

 given day.     (Id. at ¶ 37.)    Plaintiff was not provided with pay

 slips or records of any kind stating his hours worked and rate

 of pay.    (Id. at ¶ 42.)

    II.    Procedural History

             Plaintiff commenced this action on March 2, 2020,

 asserting six claims against defendants for violations of the

 FLSA and NYLL for failure to: (1) pay lawfully earned minimum

 wages and overtime compensation and (2) comply with notice and


                                       3
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 4 of 41 PageID #: 234



 record-keeping requirements.        (See generally Compl.)      Defendants

 were served with a summons and a copy of the complaint on March

 6, 2020 and May 6, 2020.       (See ECF Nos. 7, 8, Affidavits of

 Service.)     Defendants failed to answer the complaint or

 otherwise appear in this action.          On June 14, 2020, plaintiff

 moved for entry of default (ECF No. 9), and the Clerk of the

 Court entered a certificate of default for both defendants on

 June 19, 2020 (ECF No. 10).

              Plaintiff now moves for default judgment pursuant to

 Federal Rule of Civil Procedure 55(b)(2) and Local Civil Rule

 55.2(b). 1   (See generally Pl. Mot.)       Plaintiff requests $36,630

 in unpaid minimum and overtime wages (Pl. Mem. at 12), $36,630

 in liquidated damages (id. at 13), $10,000 in statutory damages

 under the NYLL (id. at 14), and $5,564 in attorney’s fees and

 costs (id. at 14-15).

                               LEGAL STANDARD

     I.   Default Judgment

              “[A] default is an admission of all well-pleaded

 allegations against the defaulting party.”          Vermont Teddy Bear

 Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir.


 1     On April 16, 2021, this court denied plaintiff’s motion for default
 judgment without prejudice for failure to serve the defendants with notice of
 the motion for default judgment and the supporting submissions pursuant to
 Local Civil Rule 55.2(c). (Dkt. Order 4/16/2021.) On April 26, 2021,
 plaintiff renewed his motion for default judgment and filed an affidavit of
 service, certifying that plaintiff served the motion for default judgment
 upon defendants on April 26, 2021. (See ECF No. 28, Affidavit of Service.)


                                       4
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 5 of 41 PageID #: 235



 2004) (citation omitted).       After liability is determined,

 damages must be established to a “reasonable certainty.”            Duro

 v. BZR Piping & Heating Inc., No. 10-cv-0879 (ARR) (ALC), 2011

 WL 710449, at *2 (E.D.N.Y. Jan. 26, 2011) (quoting Transatlantic

 Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105,

 111 (2d Cir. 1997)).      The court need not hold a hearing to

 determine damages “as long as it [has] ensured that there [is] a

 basis for damages specified in the default judgment.”            Id.   When

 evaluating damages, the court “may rely on affidavits or

 documentary evidence. . . .”        Id. (citing Tamarin v. Adam

 Caterers, Inc. 13 F.3d 51, 54 (2d. Cir. 1993)); see also Chun

 Jie Yin v. Kim, No. 07-cv-1236 (DLI)(JO), 2008 WL 906736, at *3

 (E.D.N.Y. Apr. 1, 2008).

             To obtain a default judgment under Rule 55 of

 the Federal Rules of Civil Procedure, a movant must complete a

 two-step process.      Rodriguez v. Almighty Cleaning, Inc., 784 F.

 Supp. 2d 114, 123 (E.D.N.Y. 2011); La Barbera v. Fed. Metal &

 Glass Corp., 666 F. Supp. 2d 341, 346–47 (E.D.N.Y. 2009).

 First, the Clerk of the Court must enter default “[w]hen a party

 against whom a judgment for affirmative relief is sought has

 failed to plead or otherwise defend, and that failure is shown

 by affidavit or otherwise.”         Fed. R. Civ. P. 55(a); Enron Oil

 Corp. v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993).           Second,

 after the Clerk of the Court has entered default pursuant


                                       5
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 6 of 41 PageID #: 236



 to Rule 55(a), the movant “may then make an application for

 entry of default judgment pursuant to Fed. R. Civ. P. 55(b).”

 Rodriguez, 784 F. Supp. 2d at 123.         If the defendant fails to

 appear, or move to set aside the default under Rule 55(c), the

 court may enter a default judgment.         Fed. R. Civ. P. 55(b)(2).

             On a motion for entry of a default judgment, the court

 “deems all the well-pleaded allegations in the pleadings to be

 admitted.”     Transatlantic, 109 F.3d at 108; see also Finkel v.

 Universal Elec. Corp., 970 F. Supp. 2d 108, 119 (E.D.N.Y. 2013).

 The Second Circuit has an “oft-stated preference for resolving

 disputes on the merits,” making default judgments “generally

 disfavored.”     Enron, 10 F.3d at 95-96.      “Accordingly, just

 because a party is in default, the plaintiff is not entitled to

 a default judgment as a matter of right.”          Mktg. Devs., Ltd. v.

 Genesis Imp. & Exp., Inc., No. 08-cv-3168 (CBA)(CLP), 2009 WL

 4929419, at *2 (E.D.N.Y. Dec. 21, 2009) (citing Erwin DeMarino

 Trucking Co. v. Jackson, 838 F. Supp. 160, 162 (S.D.N.Y. 1993)).

 Regardless of the assumption of truth of the complaint when a

 party is in default, the court has a “responsibility to ensure

 that the factual allegations, accepted as true, provide a proper

 basis for liability and relief.”          Rolls-Royce PLC v. Rolls-Royce

 USA, Inc., 688 F. Supp. 2d 150, 153 (E.D.N.Y. 2010) (citing Au

 Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)).




                                       6
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 7 of 41 PageID #: 237



             An employee seeking to recover unpaid wages “has the

 burden of proving that he performed work for which he was not

 properly compensated.”       Jiao v. Chen, No. 03-cv-165 (DF), 2007

 WL 4944767, at *2 (S.D.N.Y. Mar. 30, 2007) (quoting Anderson v.

 Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946)).           An employer

 is required by federal and state law to maintain “records of the

 persons employed by him and of the wages, hours, and other

 conditions and practices of employment maintained by him.”             29

 U.S.C. § 211(c); see also 12 N.Y.C.R.R. § 142-2.6(a) (“[e]very

 employer shall establish, maintain and preserve for not less

 than six years, weekly payroll records”).          In the case of a

 default judgment, the “defaulting defendant deprive[s] the

 plaintiff of the necessary employee records required by the

 FLSA, thus hampering [the] plaintiff’s ability to prove his

 damages” and, consequently, “a plaintiff may meet his burden of

 proof by relying on recollection alone to establish that he

 performed work for which he was improperly compensated.”            Kernes

 v. Global Structures, LLC, No. 15-cv-659 (CM) (DF), 2016 WL

 880199, at *6 (S.D.N.Y. Mar. 1, 2016) (internal citations and

 quotation marks omitted) (alteration in original); Maldonado v.

 La Nueva Rampa, Inc., No. 10-cv-8195 (LLS) (JLC), 2012 WL

 1669341, at *3 (S.D.N.Y. May 14, 2012).

             “[A] district court retains discretion [on a motion

 for entry of a default] . . . to require proof of necessary


                                       7
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 8 of 41 PageID #: 238



 facts [,] and need not agree that the alleged facts constitute a

 valid cause of action.”       Finkel v. Romanowicz, 577 F.3d 79, 84

 (2d Cir. 2009).     If the unchallenged facts establish defendant’s

 liability, the court then determines the amount of damages due.

 See Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151,

 155 (2d Cir. 1999) (citing Transatlantic, 109 F.3d at 111)

 (citation omitted).      An inquest on damages by affidavit, without

 an in-person hearing, may be conducted as long as the court can

 ensure “a basis for the damages specified in the default

 judgment.”     Transatlantic, 109 F.3d at 111; Xochimitl v. Pita

 Grill of Hell's Kitchen, Inc., No. 14-cv-10234 (JGK)(JLC), 2016

 WL 4704917, at *5 (S.D.N.Y. Sept. 8, 2016) (“An affidavit that

 sets forth the number of hours worked and pay received is

 sufficient for this purpose.”), report and recommendation

 adopted sub nom., Xochimitl v. Pita Grill of Hell's Kitchen,

 Inc, No. 14-cv-10234 (JGK), 2016 WL 6879258 (S.D.N.Y. Nov. 21,

 2016).

    II.   Fair Labor Standards Act

             To qualify for FLSA protection, a plaintiff must

 establish either enterprise or individual coverage under the

 statute.    See Gomez v. El Rancho de Andres Carne de Tres Inc.,

 No. 12-cv-1264 (CBA) (MDG), 2014 WL 1310296, at *3 (E.D.N.Y.

 Mar. 11, 2014).     The FLSA specifically applies only to

 employees: (1) who are personally engaged in interstate commerce


                                       8
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 9 of 41 PageID #: 239



 or in the production of goods for interstate commerce or (2) who

 are employed by an enterprise engaged in interstate commerce or

 in the production of goods for interstate commerce.           See 29

 U.S.C. § 206(a), (b).      An employee engages in commerce by

 “performing work involving or related to the movement of persons

 or things.”     29 C.F.R. § 779.103.

    III. New York Labor Law

             “The NYLL is the state analogue to the federal FLSA.

 Although the NYLL does not require a plaintiff to show either a

 nexus with interstate commerce or that the employer has any

 minimum amount of sales, it otherwise mirrors the FLSA in most

 aspects.”    Herrera, 2015 WL 1529653, at *4 (citing Chun Jie Yun

 v. Kim, 2008 WL 906736, at *4 (E.D.N.Y. Apr. 1, 2008)).            An

 employee is entitled to relief under New York law if he or she

 “is paid by his or her employer less than the wage to which he

 or she is entitled under the provisions” of the article.

 N.Y.L.L. § 663(1).

    IV.   Service of Process was Proper

             A court may not properly enter a default judgment

 unless it has jurisdiction over the parties against whom or

 which the judgment is sought.        See City of New York v. Mickalis

 Pawn Shop, LLC, 645 F.3d 114, 133 (2d Cir. 2011); Sajimi v. City

 of New York, No. 07-cv-3252 (ENV)(MDG), 2011 WL 135004, at *8

 (E.D.N.Y. Jan. 13, 2011).       Accordingly, a party against whom or


                                       9
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 10 of 41 PageID #: 240



  which a default judgment is sought must have been served with

  process.    Pursuant to Fed. R. Civ. P. 4(e)(1), service may be

  effected in accordance with the service rules of the state where

  the district is located or service is made.

              As to corporate defendant West Bar, the New York

  Business Corporation Law permits service by delivery of the

  summons and complaint to the New York Secretary of State

  (“Secretary of State”) as an agent of the corporation.           N.Y.

  Bus. Corp. Law § 306(b)(1).       Here, plaintiff served West Bar

  with notice of this action by delivering the summons and

  complaint to the Office of the New York Secretary of State, and

  leaving the aforementioned documents with Colleen Banahan, an

  authorized agent in the Office of the Secretary of State who was

  authorized to accept service for West Bar.         (See ECF No. 7.)

  Thus, plaintiff properly served defendant West Bar pursuant to

  New York Business Corporation Law § 306(b)(1).

              As to individual defendant Deno Parker, New York Civil

  Practice Law and Rules (“N.Y. C.P.L.R.”) allows for service of

  process:

              by delivering the summons within the state to
              a person of suitable age and discretion at the
              actual place of business, dwelling place or
              usual place of abode of the person to be served
              and by either mailing the summons to the
              person to be served at his or her last known
              residence or by mailing the summons by first
              class mail to the person to be served at his
              or her actual place of business . . . such


                                       10
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 11 of 41 PageID #: 241



              delivery and mailing to be effected within
              twenty days of each other . . . .

  N.Y. C.P.L.R. § 308(2).      Here, plaintiff served Mr. Parker with

  notice of this action by delivering the summons and complaint to

  Mr. Parker’s place of business, and leaving the aforementioned

  documents with a person of suitable age and discretion.             (See

  ECF No. 8.)    Approximately eight days later, plaintiff’s process

  server mailed a copy of the summons and complaint, by first

  class mail, to the same address.          (Id.)   Thus, plaintiff

  properly served Mr. Parker pursuant to N.Y. C.P.L.R. § 308(2).

  Accordingly, service was proper as to both defendants.

                                  DISCUSSION

     I.    Defendants Qualify as Plaintiff’s Employers under the
           FLSA and the NYLL

           a. Employment Relationship

              To establish a claim under the FLSA for minimum wage

  and overtime compensation, a plaintiff must show that there was

  an employment relationship between the plaintiff and the

  defendant as defined by the FLSA.          See Lopic v. Mookyodong

  Yoojung Nakjie, Inc., No. 16-cv-4179 (KAM)(CLP), 2017 WL

  10845064, at *3 (E.D.N.Y. Sept. 30, 2017).           The FLSA defines

  “employee” as “any individual employed by an employer.”             29

  U.S.C. § 203(e)(1).      It defines “employer” as “any person acting

  directly or indirectly in the interest of an employer in

  relation to an employee.”       29 U.S.C. § 203(d).      The Second


                                       11
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 12 of 41 PageID #: 242



  Circuit has adopted a multi-factor test based on “economic

  reality” to determine whether an employment relationship exists

  between the plaintiff and the defendant.         Irizarry v.

  Catsimatidis, 722 F.3d 99, 104-05 (2d Cir. 2013).           The test asks

  whether the alleged employer-defendant “(1) had the power to

  hire and fire the employees, (2) supervised and controlled his

  work schedules or conditions of employment, (3) determined the

  rate and method of payment, and (4) maintained employment

  records.”    Id. at 105 (quoting Carter v. Dutchess Community

  College, 735 F.2d 8, 12 (2d Cir. 1984).         The test looks at the

  totality of the circumstances, and no individual factor is

  dispositive.    Id. at 105.

              Plaintiff alleges in his complaint that he was

  defendants’ employee within FLSA’s definitions, and that

  defendant Parker was the owner, operator, manager, and agent of

  defendant West Bar.      (Compl. at ¶¶ 12, 17–18.)      Plaintiff has

  also alleged all four of the factors under the multi-factor

  test; specifically, that defendants had the power to hire and

  fire the employees, supervised and controlled his work schedules

  or conditions of employment, determined the rate and method of

  payment, and maintained employment records.          (Id. at ¶ 19.)

  These allegations, in the context of plaintiff’s alleged work at

  West Bar, are sufficient for this court to find an employment

  relationship under the FLSA.       See Guardado v. 13 Wall St., Inc.,


                                       12
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 13 of 41 PageID #: 243



  No. 15-cv-02482 (DRH)(SIL), 2016 WL 7480358, at *3 (E.D.N.Y.

  Dec. 2, 2016), report and recommendation adopted, No. 15-cv-2482

  (DRH)(SIL), 2016 WL 7480363 (E.D.N.Y. Dec. 29, 2016) (holding

  that plaintiff had sufficiently proven the employer-employee

  relationship by stating that he worked in a restaurant owned by

  defendant, that defendant paid him on a weekly basis by cash and

  check, and that defendant docked his pay if he missed work);

  Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19,

  36 (E.D.N.Y. 2015) (holding that where plaintiffs have shown

  that individual defendants satisfied three of the four factors

  under the economic reality test, defendants are individually

  liable under the FLSA); see also Espinoza v. Indus. Glass &

  Mirror Inc., No. 16-cv-0064 (ARR)(RER), 2016 WL 7650592, at *3

  (E.D.N.Y. Nov. 30, 2016), report and recommendation adopted, No.

  16-cv-0064 (ARR)(RER), 2017 WL 65828 (E.D.N.Y. Jan. 5, 2017).

  Accordingly, the court finds that plaintiff has established the

  existence of an employment relationship within the meaning of

  the FLSA to impose liability on both of the defendants.

           b. Non-exempt Employee Status

              The FLSA further requires that the plaintiff-employee

  does not fall under any of its exemptions.         The FLSA does not

  extend minimum wage and overtime protections to “any employee

  employed in bona fide executive, administrative, or professional

  capacity . . . or in the capacity of outside salesman.”            29


                                       13
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 14 of 41 PageID #: 244



  U.S.C. § 213(a)(1).      Whether a plaintiff-employee falls under

  such exemptions is a question of law.         Ramos v. Baldor Specialty

  Foods, Inc., 687 F.3d 554, 558 (2d Cir. 2012).

              Here, plaintiff’s alleged duties involved various

  occupations within the kitchen of defendants’ restaurant,

  including dishwasher and kitchen cleaner, among other duties.

  (Compl. at ¶ 36.)     Such duties do not render an employee exempt

  from FLSA's minimum wage and overtime protections.            See Fermin,

  93 F. Supp. 3d at 25 (finding that plaintiff’s jobs as waiter,

  kitchen helper, cook and dishwasher all constitute non-exempt

  employment under the FLSA).

           c. Interstate Commerce Requirement

              In addition, the FLSA requires that the plaintiff-

  employee is either (1) “engaged in commerce or the production of

  goods for commerce,” or (2) “employed in an enterprise engaged

  in commerce or in the production of goods for commerce.” 2            29

  U.S.C. §§ 206(a), 207(a).       To be an “enterprise engaged in

  commerce,” the defendant-employer must have (a) an annual gross

  sales volume of at least $500,000, and (b) “employees handling,

  selling or otherwise working on goods or materials that have



  2
        For the purposes of the FLSA, “commerce” is defined as interstate or
  international commerce. 29 U.S.C.A. § 203(b) (defining “commerce”, in
  pertinent part, as “commerce ... among the several States or between any
  State and any place outside thereof”); see Ethelberth v. Choice Sec. Co., 91
  F. Supp. 3d 339, 353 (E.D.N.Y. 2015) (explaining interstate commerce
  requirement).


                                       14
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 15 of 41 PageID #: 245



  been moving in or produced for commerce by any person.”            29

  U.S.C. §§ 203(s)(1)(A)(i)-(ii); see Valdez v. H & S Restaurant

  Operations, Inc., No. 14-cv-4701, 2016 WL 3079028, at *2

  (E.D.N.Y. Mar. 29, 2016).

              Here, plaintiff recites the statutory requirements in

  his complaint without providing specific examples of interstate

  or international commerce.       (See Compl. at ¶¶ 15, 30, 35.)

  Nevertheless, plaintiff’s allegations suffice to prove that

  defendant-employer is an enterprise engaged in interstate

  commerce.    Based on plaintiff’s factual allegations that

  defendants operated a restaurant with over $500,000 annual

  sales, and given the defendants’ failure to appear and defend,

  the court can reasonably infer that at least some materials

  handled by the plaintiff-employee have moved or engaged in

  interstate or international commerce, such as the food,

  beverages, products, materials, and equipment utilized by the

  defendants.    (See Compl. ¶¶ 16, 31, 33); Fermin, 93 F. Supp. 3d

  at 33 n.3 (inferring that at least some of the “myriad goods

  necessary to operate a Peruvian restaurant with eat-in dining

  area and over $500,000 in annual sales” moved or were produced

  in interstate commerce and listing cases confronting this

  issue); see also Acosta v. DRF Hosp. Mgmt. LLC, No. 18-cv-346

  (DRH)(AKT), 2019 WL 1590931, at *9 (E.D.N.Y. Mar. 13, 2019)

  (finding that an allegation that a restaurant “had employees


                                       15
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 16 of 41 PageID #: 246



  engaged in commerce or in the production of goods for commerce

  and had annual gross revenues of at least $ 500,000” sufficient

  to satisfy the interstate commerce requirement), report and

  recommendation adopted, No. 18-cv-346 (DRH)(AKT), 2019 WL

  1585225 (E.D.N.Y. Apr. 12, 2019). But see Gunawan v. Sake Sushi

  Restaurant, 897 F. Supp. 2d 76, 85-86 (E.D.N.Y. 2012) (stating

  that “inferring an interstate commerce nexus from nothing more

  than general description of an employer's business . . . is in

  tension with both the presumption against default and purpose of

  Rule 55” but concluding that defendants had “forfeited any

  contention” that the FLSA did not apply, by defaulting after

  their answer and failing to contest the issue).          Accordingly,

  the court finds defendant-employers are an “enterprise engaged

  in interstate commerce” within the meaning of the FLSA.            See

  Klimchak v. Cardrona, Inc., No. 09–cv–4311, 2014 WL 3778964, at

  *5 (E.D.N.Y. July 31, 2014) (“[S]everal courts in this district

  have inferred FLSA enterprise coverage based on the nature of

  the defendant employer's business, notwithstanding similar

  pleading deficiencies.” (collecting cases)); Gomez v. El Rancho

  de Andres Carne de Tres Inc., No. 12–cv–1264, 2014 WL 1310296,

  at *3 (E.D.N.Y. Mar. 11, 2014) (inferring that defendants

  engaged in interstate commerce where the plaintiff alleged “that

  the defendants operated a restaurant, Andres Carne, which served




                                       16
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 17 of 41 PageID #: 247



  Columbian cuisine and made gross sales of at least $500,000”),

  adopted by 2014 WL 1310299 (E.D.N.Y. Mar. 31, 2014).

     II.    Defendants’ Liability Under the FLSA and NYLL

            a. Minimum Wage Compensation

              The FLSA requires employees to be compensated at a

  minimum hourly rate for each hour that they work.           Rodriguez v.

  Queens Convenience Deli Corp., No. 09-cv-1089 (KAM) (SMG), 2011

  WL 4962397, at *2 (E.D.N.Y. Oct. 18, 2011) (citing 29 U.S.C. §

  206(a)).    New York law has the same requirement.        N.Y.L.L. §

  652(1).    “[A] plaintiff may recover under the statute which

  provides the greatest amount of damages.”         Rodriguez, 2011 WL

  4962397, at *2.     During the relevant periods, the NYLL provided

  a higher minimum wage rate than the FLSA, and therefore

  plaintiff will be entitled to recover according to the NYLL

  minimum wage rate.     Compare N.Y.L.L § 652(1) (state minimum wage

  was $13.00 per hour on or after December 31, 2017 and $15.00 per

  hour on or after December 31, 2018), with 29 U.S.C. § 206(a)(1)

  (federal minimum wage was $7.25 per hour after June 30, 2018).

              Under the FLSA, an employee seeking to recover unpaid

  wages “has the burden of proving that he performed work for

  which he was not properly compensated.”         Rodriguez, 2011 WL

  4962397, at *2.     An employer, however, has a burden under state

  and federal law to maintain records of the wages, hours, and

  persons employed by him.      Id.   Where the employer fails to meet


                                       17
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 18 of 41 PageID #: 248



  this burden, a plaintiff may meet his or her burden of

  establishing how many hours he or she worked “by relying solely

  on his or her recollection.”       Rivera v. Ndola Pharm. Corp., 497

  F. Supp. 2d 381, 388 (E.D.N.Y. 2007) (citing Doo Nam Yang v.

  ACBL Corp., 427 F. Supp. 2d 327, 335 (S.D.N.Y. 2005)).

  “Specifically, a plaintiff’s affidavit that states the number of

  hours worked is sufficient.”       Rodriguez, 2011 WL 4962397, at *2;

  see Angamarca v. Pita Grill 7 Inc., No. 11-cv-7777, 2012 WL

  3578781, at *3 (S.D.N.Y. Aug. 2, 2012) (finding “[a]n affidavit

  that sets forth the number of hours worked” sufficient to carry

  burden of showing uncompensated hours worked).

              During plaintiff’s employment with defendants in 2018,

  the state minimum wage was $13.00 per hour.          See N.Y.L.L. §

  652(1) (“$13.00 per hour on and after December 31, 2017”).

  Plaintiff represents that during an eleven-week period in 2018,

  he worked sixty-two hours per week. 3       (Newman Decl. ¶ 10; ECF No.

  26-6, Damages Calculation Chart.)         Plaintiff was paid $100 per




  3     In plaintiff’s declaration, he attests that he “worked approximately
  (10) ten or (12) twelve hours per day (6) six days per week.” (Newman Decl.
  ¶ 10.) For purposes of the damages calculation, plaintiff’s counsel assumes
  that plaintiff worked (62) sixty-two hours per week. (See ECF No. 26-6
  (Damages Calculation Chart).) The court finds that the (62) sixty-two hour
  week estimation to be reasonable and adopts that figure in its liability
  determination and damages calculation herein. See Burns v. Nurnberger Corp.,
  No. 16-cv-6251 (WFK)(ST), 2018 WL 5927575, at *3 (E.D.N.Y. Sept. 17, 2018)
  (“When a defendant defaults in an FLSA action, the plaintiff’s recollection
  and estimates of hours worked are presumed to be correct.”), report and
  recommendation adopted sub nom. Burns v. Kelly Enterprises of Staten Island,
  LLC, No. 16-cv-6251 (WFK), 2018 WL 5928106 (E.D.N.Y. Nov. 13, 2018).



                                       18
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 19 of 41 PageID #: 249



  day, regardless of how many hours he worked each day.             (Newman

  Decl. ¶ 11.)    Based on these allegations, plaintiff’s hourly

  wage in 2018 was $9.68 (weekly rate of $600 divided by 62

  hours), which fell below the minimum wage required by New York

  law. 4

              During plaintiff’s employment with defendants from

  January 2019 to March 2020, the minimum wage was $15.00 per

  hour.    See N.Y.L.L. § 652(1) (“$15.00 per hour on and after

  December 31, 2018”).      Plaintiff represented that during this

  sixty-three week period, he worked sixty-two hours per week.

  (Newman Decl. ¶ 10.)      Plaintiff was paid $100 per day,

  regardless of how many hours he worked each day.            (Newman Decl.

  ¶ 11.)    Based on these allegations, plaintiff’s hourly wage from

  January 2019 to March 2020 was $9.68 (weekly rate of $600

  divided by 62 hours), which fell below the minimum wage required

  by New York law.     Accordingly, plaintiff established defendants’

  liability for minimum wage violations under the FLSA and NYLL.




  4     The FLSA “defines regular rate as the total weekly pay divided by the
  weekly hours.” Thompson v. Hyun Suk Park, No. 18-cv-6 (AMD)(ST), 2020 WL
  5822455, at *3 n.2 (E.D.N.Y. Sept. 1, 2020), report and recommendation
  adopted, No. 18-cv-6 (AMD)(ST), 2020 WL 5820547 (E.D.N.Y. Sept. 30, 2020)
  (citing 29 U.S.C.S. § 207(e); 29 C.F.R. § 778.109). Here, the plaintiff’s
  average hourly wage is calculated by dividing plaintiff’s weekly salary by
  the number of hours worked each week. Cf. Gunawan, 897 F. Supp. 2d at 89
  (calculating unpaid minimum wages by dividing monthly rate by monthly hours
  of work performed).



                                       19
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 20 of 41 PageID #: 250



           b. Overtime Compensation

              Both federal and state law require that employers pay

  employees one and one-half times their “regular rate” for any

  hours worked in excess of forty hours in a given week.             29

  U.S.C. § 207(a); 12 N.Y.C.R.R. § 142–2.2; see also Luna v. Gon

  Way Constr., Inc., No. 16-cv-1411, 2017 WL 835321, at *10

  (E.D.N.Y. Feb. 14, 2017), report and recommendation adopted, No.

  16-cv-1411, 2017 WL 835174 (E.D.N.Y. Mar. 2, 2017); Kolesnikow

  v. Hudson Valley Hosp. Ctr., 622 F. Supp. 2d 98, 118-20

  (S.D.N.Y. 2009).     “[A] plaintiff must provide sufficient detail

  about the length and frequency of unpaid work in order to

  support a reasonable inference that he or she worked more than

  forty hours in a given week.”       Luna, 2017 WL 835321, at *11

  (internal quotations omitted).       To state a plausible FLSA

  overtime claim, plaintiff must provide some factual context

  supporting his claim that he was uncompensated for time worked

  in excess of forty hours.       See Lundy v. Catholic Health Sys. of

  Long Island, Inc., 711 F.3d 106, 114 (2d Cir. 2013).           A

  plaintiff, however, does not need to actually estimate the

  number of hours he worked in “some or all workweeks.”           Dejesus

  v. HF Mgmt. Servs., LLC, 726 F.3d 85, 90 (2d Cir. 2013)

  (internal quotations removed).       The same standard applies to

  stating an overtime claim under the NYLL.         See Rocha v. Bakhter

  Afghan Halal Kababs, Inc., 44 F. Supp. 3d 337, 351 (E.D.N.Y.


                                       20
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 21 of 41 PageID #: 251



  2014) (“[T]he NYLL adopts th[e] same standard . . . [as the]

  FLSA definition of overtime into the [NYLL].” (citation

  omitted)).

              Plaintiff alleges that defendants failed to maintain

   plaintiff’s employment records.          (See Compl. at ¶¶ 1, 47.)    In

   the absence of such records, plaintiff has provided a sworn

   declaration estimating his schedule and pay.          (See Newman Decl.

   at ¶¶ 9–14.)    By defaulting, defendant failed to rebut

   plaintiff’s estimates.      Therefore, the court credits plaintiff’s

   unopposed sworn declaration as to the number of hours he worked

   and the rates of pay he received.          See Guardado, 2016 WL

   7480358, at *6 (“[i]n light of Defendant’s default in this

   matter, the Court relies on Plaintiff’s recollection in

   calculating the amount of hours worked.”); Fermin, 93 F. Supp.

   3d at 43 (“insofar as Plaintiffs were paid in cash and therefore

   do not have the benefit of paper records to consult, there is

   nothing suspicious about the fact that they cannot recall the

   dates with precision.”).

              Plaintiff alleges that he was not paid an overtime

  premium for the entirety of his employment in violation of the

  FLSA and NYLL.     (Compl. ¶¶ 45, 59-62; Newman Decl. ¶¶ 14, 19.)

  Plaintiff reports that he regularly worked sixty-two (62) hours

  per week while employed by defendants.          (Newman Decl. ¶ 10.)

  Accordingly, the court finds that defendants are liable under


                                       21
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 22 of 41 PageID #: 252



  the FLSA and NYLL for not paying plaintiff his overtime

  premiums.    See Leon, 2017 WL 1184149, at *7 (finding that

  defendants were liable for overtime violations of the FLSA and

  the NYLL where plaintiff alleged that he “regularly worked sixty

  hours per week over the course of six days while employed by

  defendants.”); Vazquez v. Wally's Deli & Grocery Corp., 482 F.

  Supp. 3d 178, 185 (S.D.N.Y. 2020) (finding that defendants were

  liable for overtime violations of the FLSA and the NYLL where

  plaintiff alleged that “Defendants did not pay him overtime

  compensation for any hours worked beyond 40 hours in a

  workweek”).

           c. Notice and Record-keeping Requirements

              Plaintiff seeks to recover damages for defendants'

  alleged failure to provide plaintiff with his written notice of

  his pay rates and his pay stubs, pursuant to NYLL § 195 (1) and

  § 195(3).    (Compl. ¶¶ 43, 48, 7-72.)      Under the FLSA, the

  employer is required to “make, keep, and preserve such records

  of the persons employed by him and of the wages, hours, and

  other conditions and practices of employment maintained by him,

  and shall preserve such records for such periods of time. . . .”

  29 U.S.C. §§ 211(c).      Where the defendant has failed to maintain

  proper records, the burden of proving that plaintiff was

  properly paid shifts to the defendant.         See Marin v. JMP

  Restoration Corp., No. 09-cv-1384, 2012 WL 4369748, *6 (E.D.N.Y.


                                       22
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 23 of 41 PageID #: 253



  Aug. 24, 2012); Kuebel v. Black & Decker Inc., 643 F.3d 352, 363

  (2d Cir. 2011) (holding that “it is important to recognize that

  an employer's duty under the FLSA to maintain accurate records

  of its employees' hours is non-delegable”).

              Similarly, the NYLL requires employers to “establish,

  maintain and preserve for not less than six years

  contemporaneous, true, and accurate payroll records showing for

  each week worked the hours worked.”        N.Y.L.L. § 195(4).       Where

  an employer fails to keep adequate records, the employer will

  “bear the burden of proving that the complaining employee was

  paid wages, benefits and wage supplements.”          Id. § 196(a).

  Furthermore, under New York Law, an employer must provide (1) at

  the time of hiring, a notice containing information such as “the

  rate or rates of pay and basis thereof, whether paid by the

  hour, shift, day, week, salary, piece, commission, or other;

  allowances, if any, claimed as part of the minimum wage . . .

  the physical address of the employer's main office . . . the

  telephone number of the employer,”; and (2) “a statement with

  every payment of wages, listing . . . the dates of work covered

  by that payment of wages” as well as pay rate information.            Id.

  §§ 195-1(a), 195-3.

              Here, upon the entry of default, defendants are deemed

  to have admitted to the allegations of the plaintiff.           See

  Vermont Teddy Bear Co., Inc., 373 F.3d at 246.          Plaintiff


                                       23
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 24 of 41 PageID #: 254



  alleges that defendants failed to comply with notice and record

  keeping requirements.      (Compl. at ¶ 1.)     Specifically, plaintiff

  alleges that defendants did not provide notice of wages.            (Id.

  at ¶ 43.)    Further, plaintiff alleges that defendants “willfully

  disregarded and purposefully evaded” record-keeping requirements

  by “failing to maintain accurate and complete timesheets and

  payroll records.”     (Id. at ¶ 47.)      Plaintiff alleges that he was

  never provided with a written notice of wages and hourly rate

  increases.    (Id. at ¶ 48; see also Newman Decl. ¶¶ 16-18.)          The

  court thus finds defendants liable for failure to provide wage

  notice and wage statements to plaintiff.         See Herrera v. Tri-

  State Kitchen & Bath, Inc., No. 14-cv-1695, 2015 WL 1529653, at

  *6 (E.D.N.Y. Mar. 31, 2015) (finding defendants liable under

  NYLL § 195(1)(a) and § 195(3) where plaintiffs “did not receive

  written notice of wage information when they were hired” and

  they “did not receive written notice . . . with every payment of

  wages”).

     III. The Relevant Limitations Periods under the FLSA and NYLL

              “The statute of limitations under the FLSA is two

  years, ‘except that a cause of action arising out of a willful

  violation may be commenced within three years after the cause of

  action accrued.’”     Rosario v. Valentine Ave. Discount Store,

  Co., 828 F. Supp. 2d 508, 519 (E.D.N.Y. 2011) (quoting 29 U.S.C.

  § 255(a), which states the applicable statute of limitations for


                                       24
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 25 of 41 PageID #: 255



  claims relating to “unpaid minimum wages, unpaid overtime

  compensation, or liquidated damages”).         Here, plaintiff has

  pleaded willful FLSA violations, (see Compl. ¶¶ 47, 57, 61), and

  defendants have waived the affirmative defense of statute of

  limitations defense by virtue of their default.          See Easterly v.

  Tri-Star Transp. Corp., No. 11-cv-6365 (VB), 2015 WL 337565, at

  *6 (S.D.N.Y. Jan. 23, 2015) (“[A]s [the p]laintiff alleges that

  [the defaulting defendant] committed FLSA violations willfully,

  ... the three-year federal period applies.” (collecting cases));

  see also Rodriguez v. Queens Convenience Deli Corp., No. 09-cv-

  1089 (KAM)(SMG), 2011 WL 4962397, at *2 (E.D.N.Y. Oct. 18, 2011)

  (“When a defendant defaults, the violation is considered

  ‘willful’ and the three[-]year statute of limitations

  applies.”).

              The NYLL establishes a six-year limitations period for

  NYLL violations.     See N.Y. Lab. Law §§ 198(3), 663(3); Man Wei

  Shiu v. New Peking Taste Inc., No. 11-cv-1175 (NGG) (RLM), 2014

  WL 652355, at *10 (E.D.N.Y. Feb. 19, 2014).          Therefore,

  plaintiff may recover under the NYLL for claims arising outside

  of the FLSA’s three-year limitations period but within the

  NYLL’s six-year limitations period.

              In the present case, plaintiff began working in

  approximately October 2018 until on or about February 2020 and

  filed his complaint on March 2, 2020.         (See Compl. at ¶ 2.)


                                       25
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 26 of 41 PageID #: 256



  Accordingly, plaintiff’s FLSA and NYLL claims are timely;

  plaintiff may recover damages arising out of his employment

  going back six years under state law, or October 2012, and three

  years under federal law, or October 2015.

     IV.   Damages

              Plaintiff seeks: (1) $ 36,630 for unpaid minimum and

  overtime compensation pursuant to the FLSA and the NYLL; (2)

  $10,000.00 for wage notice and statement damages pursuant to

  NYLL § 195(1, 3); (3) $ 36,630 in liquidated damages, (4)

  $6,257.81 in prejudgment interest, and (5) $5,564.00 in

  attorneys’ fees and costs.       (Pl. Mem. at 12-15; EF No. 26-6,

  Damages Calculation Chart.)       Plaintiff’s allegations as to

  damages are not deemed true, and courts have “an obligation to

  ensure that damages are appropriate.”         Rowe v. CC Rest. &

  Bakery, Inc., No. 17-cv-01423 (CBA)(PK), 2019 WL 4395158, at *7

  (E.D.N.Y. Aug. 15, 2019), report and recommendation adopted, No.

  17-cv-1423 (CBA)(PK), 2019 WL 4393987 (E.D.N.Y. Sept. 13, 2019).

  Once the court has determined that the defaulting defendants are

  liable, “the court must conduct an inquiry to establish damages

  to a ‘reasonable certainty.’”       Gunawan, 897 F. Supp. 2d at 83

  (quoting Credit Lyonnais Sec. (USA), Inc., 183 F.3d at 155).




                                       26
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 27 of 41 PageID #: 257



           a. Compensatory Damages

                i. Minimum Wages and Overtime Compensation

              As discussed above, defendants are liable to plaintiff

  for unpaid minimum and overtime wages.         See Chen, 2016 WL

  2909966, at *8 (citing NYLL § 191(a)(i)).         The unpaid minimum

  and overtime wages are calculated below. 5

              Under both the FLSA and NYLL, plaintiff is entitled to

  overtime compensation of at least one and one-half times his

  regular hourly rate.      See 29 U.S.C. § 207(a)(1); 12 N.Y.C.R.R. §

  146-1.4.    With respect to the calculation of regular hourly

  rate, the respective regulations promulgated under the FLSA and

  NYLL contain slightly different requirements.          A plaintiff,

  however, may recover only once.        See, e.g., Yu G. Ke v. Saigon

  Grill, Inc., 595 F. Supp. 2d 240, 262 n. 44 (S.D.N.Y. 2008).

  Generally, the court may rely on whichever statute provides the

  greater recovery.     See, e.g., Quiroz v. Dolceria, Inc., No. 14-

  CV-871 (VVP), 2016 WL 2869780, at *3-4 (E.D.N.Y. May 17, 2016).

  The relevant regulations here yield the same result.




  5     The court’s unpaid minimum and overtime damages finding largely tracks
  plaintiff’s calculation provided in the Damages Calculation Chart (see ECF
  No. 26-6), with one exception. Plaintiff’s counsel provided that the New
  York minimum wage was $13.50 in 2018 and calculated the damages using $13.50
  as the applicable minimum wage. (See Pl. Mem. at 10-12; ECF No. 26-6.)
  According to the NYLL, however, the applicable minimum wage was $13.00 on or
  after December 2017. See N.Y.L.L. § 652(1). Thus, the court uses the $13.00
  minimum wage to calculate plaintiff’s damages.


                                       27
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 28 of 41 PageID #: 258



              Under FLSA regulations, an employee’s regular hourly

  rate is calculated by “dividing the salary by the number of

  hours which the salary is intended to compensate.”           29 C.F.R. §

  778.113 (2016).     There is a “rebuttable assumption that a weekly

  salary covers 40 hours,” and “the employer can rebut the

  presumption by showing an employer-employee agreement that the

  salary cover a different number of hours.”         Giles v. City of New

  York, 41 F. Supp. 2d 308, 317 (S.D.N.Y. 1999).

              Defendants failed to rebut the 40-hour weekly

  presumption by their default.       See, e.g., Valdez, 2016 WL

  3079028, at *5 (finding weekly salary covers plaintiff’s first

  forty hours worked absent defendant proffering evidence

  suggesting an agreement otherwise); De La Cruz v. Trejo Liquors,

  Inc., No. 16-cv-4382 (VSB) (DF), 2019 WL 9573763, at *5

  (S.D.N.Y. Sept. 10, 2019) (“Absent evidence that the employer

  and employee understood that the fixed weekly salary included

  overtime hours, a court will find that the weekly salary covered

  only the first 40 hour”), report and recommendation adopted, No.

  16-cv-4382 (VSB)(DF), 2020 WL 4432298 (S.D.N.Y. July 30, 2020);

  cf. Doo Nam Yang, 427 F. Supp. 2d at 338 (finding that the

  FLSA’s rebuttable presumption had been overcome where the

  plaintiff conceded that his salary covered 50 hours of work).

              Here, plaintiff alleges that he worked sixty-two (62)

  hours per week throughout the entire duration of his employment


                                       28
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 29 of 41 PageID #: 259



  with defendants.     During plaintiff’s employment with defendants

  from October 2018 to December 2018, the New York minimum wage

  was $13.00 per hour and the overtime wage was $19.50 ($13.00 x

  1.5).   N.Y.L.L. § 652(1).      Plaintiff represented that during

  this eleven-week period, he worked sixty-two (62) hours per

  week.   (Newman Decl. ¶ 10.)       Thus, defendants should have paid

  plaintiff a total of $949.00 per week representing the minimum

  wages owed ($13.00 x 40 hours) and overtime compensation owed

  ($19.50 x 22 hours). 6     Accordingly, plaintiff was entitled to

  $949.00 per week, or a total of $10,439.00 for the eleven weeks.

  Instead, plaintiff was paid only $600 per week, or a total of

  $6,600.    In sum, plaintiff is entitled to the difference of

  $3,839.00 in unpaid minimum and overtime wages in 2018.

              During plaintiff’s employment with defendants from

  January 2019 to March 2020, the New York minimum wage was $15.00

  per hour and the overtime wage was $22.50 ($15.00 x 1.5).

  N.Y.L.L. § 652(1).      Plaintiff represented that during this

  sixty-three (63) week period, he worked sixty-two (62) hours per

  week.   (See ECF No. 26-6.)       Thus, defendants should have paid

  plaintiff a total of $1,095.50 per week representing the minimum

  wages owed ($15.00 x 40 hours) and overtime compensation owed

  ($22.50 x 22 hours).      Plaintiff was entitled to $1,095.00 per


  6      Because plaintiff worked sixty-two hours per week, the twenty-two hours
  of additional work exceeding the forty hour work week are considered overtime
  hours.


                                        29
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 30 of 41 PageID #: 260



  week, or a total of $68,985.00 for the sixty-three weeks.

  Instead, plaintiff was paid only $600.00 per week, or a total of

  $37,800.00.    Accordingly, plaintiff is entitled to the

  difference of $31,185.00 in unpaid minimum and overtime wages

  from January 2019 to March 2020.

              For these reasons, defendants are liable to plaintiff

  the total amount of $35,024.00 in unpaid minimum and overtime

  wages for the duration of plaintiff’s employment with defendants

  ($3,839.00 + $31,185.00).

           b. Liquidated Damages

              In addition to compensatory damages for defendants'

  failure to pay the minimum and overtime wages, plaintiff seeks

  liquidated damages under the FLSA and NYLL.          (Compl. ¶¶ 58, 59,

  62, 66.)    In this case, the FLSA and NYLL provide identical

  relief, because both allow for liquidated damages equal to 100%

  of plaintiff’s unpaid wages and overtime pay during the relevant

  time period.    See 29 U.S.C. § 216(b); N.Y.L.L. § 198(1-a); see

  also Rana v. Islam, 887 F.3d 118, 122-23 (2d Cir. 2018).            If the

  employer shows that “the act or omission giving rise to such

  action was in good faith and that he had reasonable grounds for

  believing that his act or omission was not a violation” of the

  FLSA or NYLL, the court may decide not to award liquidated

  damages.    29 U.S.C. § 260; N.Y.L.L. § 198(1-a).        The Second

  Circuit has explained that a plaintiff cannot recover cumulative


                                       30
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 31 of 41 PageID #: 261



  liquidated damages under both the FLSA and NYLL for the same

  time period.    See Rana, 887 F.3d at 123 (“We therefore interpret

  the NYLL and FLSA as not allowing duplicative liquidated damages

  for the same course of conduct.”).

              Here, defendants have not answered or otherwise

  appeared in this action, much less demonstrated a “good faith”

  basis for believing the “underpayment” of wages was lawful, as

  the NYLL requires to prevent the imposition of liquidated

  damages.    See Herrera, 2015 WL 1529653, at *12 (citing Blue v.

  Finest Guard Servs. Inc., No. 09-cv-133(ARR), 2010 WL 2927398,

  at *11 (finding that a defendant’s default may suffice to

  support a claim for liquidated damages).         Further, plaintiff has

  alleged that defendants’ NYLL violation was willful.           (Compl. at

  ¶¶ 47, 57, 61.)     Accordingly, the court awards liquidated

  damages pursuant to the FLSA for underpayment of overtime

  compensation and under the NYLL for failure to pay the minimum

  wage, for a total of $35,024.00.          See Khan v. AC Auto., Inc.,

  No. 20-cv-4949 (RA), 2021 WL 2036706, at *4 (S.D.N.Y. May 21,

  2021).

           c. Prejudgment Interest

              Plaintiff seeks prejudgment interest at the rate

  provided by the FLSA and NYLL.       (Pl. Mem. at 3.)     “It is well

  settled that in an action for violations of the Fair Labor

  Standards Act prejudgment interest may not be awarded in


                                       31
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 32 of 41 PageID #: 262



  addition to liquidated damages.”          Gortat v. Capala Bros., 949 F.

  Supp. 2d 374, 382 (E.D.N.Y. 2013) (quoting Brock v. Superior

  Care, Inc., 840 F.2d 1054, 1062 (2d Cir. 1988)).          Conversely,

  the Second Circuit has held that both prejudgment interest and

  liquidated damages may be awarded under the NYLL, because

  prejudgment interest and liquidated damages under the NYLL “are

  not functional equivalents” and “serve fundamentally different

  purposes.”    Reilly v. NatWest Mkts. Grp. Inc., 181 F.3d 253, 265

  (2d Cir. 1999).

              Courts in this circuit have concluded that “where a

  plaintiff has already received an award of FLSA liquidated

  damages, the plaintiff has been compensated for the delay in

  receiving wages that should have been paid,” and the plaintiff

  “is therefore entitled to an award of prejudgment interest only

  on [damages under the NYLL that do not overlap with those under

  the FLSA] for which liquidated damages pursuant to the FLSA were

  not assessed.”     McFarlane v. Harry's Nurses Registry, No. 17-cv-

  6350 (PKC)(PK), 2020 WL 7186791, at *4 (E.D.N.Y. Dec. 7, 2020)

  (quoting Gunawan, 897 F. Supp. 2d at 92).         Thus, plaintiff is

  entitled to prejudgment interest only “for that portion of

  unpaid wages for which [plaintiff is] being compensated under

  state law.”    Gortat v. Capala Bros., 949 F. Supp. 2d 374, 382

  (E.D.N.Y. 2013) (quoting Jin v. Pacific Buffet House, Inc., No.

  CV–06–579, 2009 WL 2601995, at *9 (E.D.N.Y. Aug. 24, 2009)).


                                       32
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 33 of 41 PageID #: 263



              Here, plaintiff does “not have any non-overlapping

  NYLL claims for which [he is] entitled to damages, and in any

  event, . . . elected to pursue liquidated damages under the

  FLSA.”   See McFarlane, 2020 WL 7186791, at *4; (see also Pl.

  Mem. at 13 (“Plaintiff is entitled to liquidated damages at the

  rate of 100% under the FLSA—from July 2019 until the end of his

  employment.”).     Accordingly, plaintiff is not entitled to any

  prejudgment interest.

           d. Statutory Damages

                i. Wage Notice and Wage Statement Violation
                   Penalties

              Plaintiff seeks statutory damages under New York’s

  Wage Theft Protection Act (“WTPA”).         (Pl. Mem. at 14 (citing

  NYLL § 195).)     See Pichardo v. El Mismo Rincon Latino Corp., No.

  17-cv-7439 (FB) (SJB), 2018 WL 4101844, at *6 (E.D.N.Y. Aug. 7,

  2018) (The WTPA “requires employers to provide written wage

  notice “within 10 business days of his first day of

  employment.”), report and recommendation adopted, No. 17-cv-

  07439 (FB)(SJB), 2018 WL 4100480 (E.D.N.Y. Aug. 28, 2018).            For

  an employer’s failure to provide wage notice at the time of

  hiring, an employee may recover $50.00 each workday, not to

  exceed $5,000.00.     NYLL § 198(1-b).      For employer’s failure to

  provide wage statements, an employee may recover $250.00 each

  workday, not to exceed $5,000.00.         NYLL § 198(1-d).    The court



                                       33
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 34 of 41 PageID #: 264



  applies the version of the WTPA in force at the time of

  violations during plaintiff’s employment.         See, e.g., Inclan v.

  N.Y. Hosp. Grp., Inc., 95 F. Supp. 3d 490, 501-02 (S.D.N.Y.

  2015) (awarding statutory damages under the WTPA based on the

  relevant provisions effective at the time of a plaintiff’s

  employment).

              Here, plaintiff worked for approximately six (6) days

  per week for his entire employment, which extended for seventy-

  four (74) weeks of employment or four hundred forty-four (444)

  days of employment.      (See Compl. ¶¶ 3, 38; Newman Decl. ¶¶ 9-

  11.)   As a result, for the four hundred forty-four (444) days

  during which plaintiff received no wage notice, he is entitled

  to $5,000.    For the four hundred forty-four (444) days during

  which he received no wage statements, plaintiff is also entitled

  to $5,000.    See, e.g., Pichardo, 2018 WL 4101844, at *9

  (E.D.N.Y. Aug. 7, 2018) (recommending full $10,000 in statutory

  damages for 365 days without wage notices or wage statements).

  Accordingly, plaintiff is entitled to the statutory maximum of

  $5,000.00 for defendants’ failure to provide wage notice and

  another statutory maximum of $5,000.00 for defendants’ failure

  to provide wage statements.




                                       34
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 35 of 41 PageID #: 265



            e. Attorney’s Fees and Costs

                i. Hourly Rate

              Plaintiffs request attorney’s fees and costs in the

  amount of $5,564.00.      (ECF No. 26, Declaration of Lina M.

  Stillman, Esq. in Support of Plaintiff’s Amended Motion for

  Default Judgment (“Stillman Decl.”) at ¶¶ 12-13.)           The FLSA and

  NYLL both provide for attorneys’ fees “for actions to recover

  unpaid wages.”     Olvera v. New Ko-Sushi, No. 10-cv-4643 (PKC),

  2011 WL 724699, at *6 (S.D.N.Y. Feb. 16, 2011).

              The standard method for determining reasonable

  attorneys' fees is “the number of hours reasonably expended on

  the litigation multiplied by a reasonable hourly rate,” or a

  “presumptively reasonable fee.”        Hensley v. Eckerhart, 461 U.S.

  424, 433 (1983); Arbor Hill Concerned Citizens Neighborhood

  Ass'n v. Cty. Of Albany and Albany Cty. Bd. Of Elections, 522

  F.3d 182, 188-90 (2d Cir. 2007).          “The party seeking

  reimbursement of attorney's fees bears the burden of proving the

  reasonableness and the necessity of the hours spent and rates

  charged.”    Fermin, 93 F. Supp. 3d at 51 (citing N.Y.S. Ass'n for

  Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir.

  1983)).

              In this case, “the reasonable rate should reflect the

  rates awarded in FLSA cases in this district, not cases

  involving other fee-shifting statutes.”          Martinez v. New 168


                                       35
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 36 of 41 PageID #: 266



  Supermarket LLC, 19-cv-4526 (CBA) (SMG), 2020 WL 5260579, at *8

  (E.D.N.Y. Aug. 19, 2020) (quoting Encalada v. Baybridge Enters.

  Ltd., 2014 WL 4374495, at *1 (E.D.N.Y. Sept. 2, 2014), aff'd,

  612 F. App’x 54 (2d Cir. 2015) (summary order)).          Courts in the

  Eastern District have recently awarded hourly rates in FLSA

  cases ranging from $300 to $450 for partners, $200 to $325 for

  senior associates, $100 to $200 for junior associates, and $70

  to $100 for legal support staff in FLSA cases.          Id.; see, e.g.,

  Rodriguez v. Yayo Rest. Corp., No. 18-cv-4310 (FB)(PK), 2019 WL

  4482032, at *8 (E.D.N.Y. Aug. 23, 2019), report and

  recommendation adopted, No. 18-cv-4310 (FB)(PK), 2019 WL 4468054

  (E.D.N.Y. Sept. 18, 2019); Elvey v. Silver’s Crust W. Indian

  Rest. & Grill, Inc., No. 18-cv-126 (FB)(VMS), 2019 WL 3937126,

  at *15 (E.D.N.Y. July 3, 2019) (“In this District, [courts have]

  approved hourly rates for attorneys normally range from ‘$200 to

  $450 for partners in law firms, $200 to $325 for senior

  associates, $100 to $200 for junior associates, and $70 to $100

  for paralegals.’”).

              Here, plaintiff seeks $6,384.00 in attorney’s fees for

  16.75 hours of work by Lina M. Stillman, Esq.          (Stillman Decl. ¶

  13; ECF No. 26-5 (Stillman Legal, P.C. time sheets).)           Ms.

  Stillman billed her time at the rate of $300 per hour.

  (Stillman Decl. ¶ 12(i).)       Ms. Stillman is an attorney at

  Stillman Law, P.C., and has been practicing law since 2012.


                                       36
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 37 of 41 PageID #: 267



  (Id.)   Ms. Stillman has practiced primarily in labor and

  employment matters, specifically wage and hour litigation.

  (Id.)

              Having reviewed the prevailing rates for FLSA actions

  in this district, the court concludes that an hourly rate of

  $300.00 is within the range of rates found reasonable for

  partners.    See Martinez v. New 168 Supermarket LLC, 19-cv-4526

  (CBA)(SMG), 2020 WL 5260579, at *8 (E.D.N.Y. Aug. 19, 2020).

  Accordingly, the court calculates attorneys’ fees for work

  performed by Ms. Stillman based on her hourly rate of $300.00.

               ii. Number of Hours

              The Second Circuit requires that attorney’s fee

  applications include contemporaneous time records showing the

  date the work was performed, “the hours expended, and the nature

  of the work done” for each attorney or paralegal working on the

  matter.    Koon Chun Hing Kee Soy & Sauce Factory, Ltd. v. Kun

  Fung USA Trading Co. Inc., No. 07-cv-2568 (JG), 2012 WL 1414872,

  at *10 (E.D.N.Y. Jan. 20, 2012) (quoting N.Y.S. Ass'n for

  Retarded Children, 711 F.2d at 1148); see Scott v. City of N.Y.,

  643 F.3d 56, 58–59 (2d Cir. 2011).        In reviewing a fee

  application, the district court must examine the hours expended

  by counsel with a view to the value of the work product of the

  specific expenditures to the client’s case.          See Lunday v. City

  of Albany, 42 F.3d 131, 133 (2d Cir. 1994); DiFilippo v.


                                       37
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 38 of 41 PageID #: 268



  Morizio, 759 F.2d 231, 235 (2d Cir. 1985).         If any expenditure

  of time was unreasonable, the court should exclude these hours

  from the calculation.      See Hensley, 461 U.S. at 434; Lunday, 42

  F.3d at 133.

              To determine the reasonable hours expended on the

  litigation, the district court must “examine the hours expended

  by counsel and the value of the work product of the particular

  expenditures to the client’s case.”        Hugee v. Kimso Apartments,

  LLC, 852 F. Supp. 2d 281, 303 (E.D.N.Y. 2012) (quoting

  Gierlinger v. Gleason, 160 F.3d 858, 876 (2d Cir. 1998)).            The

  court should exclude “excessive, redundant or otherwise

  unnecessary hours, as well as hours dedicated to severable

  unsuccessful claims.”      Andrews v. City of N.Y., No. 14-cv-4845

  JBW (JO), 2015 WL 2237060, at *3 (E.D.N.Y. May 12, 2015)

  (quoting Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir.

  1999)).

              Over the course of approximately seven months,

  plaintiff’s counsel expended a total of 16.75 hours litigating

  this case.    (ECF No. 26-5.)     The court finds the 16.75 hours

  expended by counsel to be a reasonable amount.          See Villarrubia

  v. La Hoguera Paisa Restaurant & Bakery Corp., 18-CV-4929 (AMD)

  (PK), 2020 WL 6430327, at *2 (E.D.N.Y. Oct. 9, 2020) (finding

  that 35.45 hours billed over the course of thirteen months to be

  largely reasonable).      For these reasons, attorney’s fees will be


                                       38
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 39 of 41 PageID #: 269



  calculated using the hourly rate of $300.00 per hour for the

  16.75 hours of work expended for a total of $5,025 in fees.

                i. Costs

              In addition to attorney’s fees, plaintiff seeks

  reimbursement of $550.00 in costs incurred in bringing this

  action.    (ECF No. 26-5.)    This amount consists of a $400.00

  filing fee and $150.00 in process server fees.          (Id.)   As a

  general matter, a prevailing plaintiff in an action under the

  FLSA and NYLL is entitled to recover costs from the

  defendants, see 29 U.S.C. § 216(b); N.Y.L.L. § 663(1), as long

  as those costs are tied to “[i]dentifiable, out-of-pocket

  disbursements,” see Fan v. Jenny & Richard’s Inc, 17-CV-6963

  (WFK), 2019 WL 1549033, at *15-16 (E.D.N.Y. Feb. 22, 2019)

  (citation omitted), report and recommendation adopted, 2019 WL

  1547256, (E.D.N.Y. Apr. 9, 2019).

              Although plaintiff’s counsel did not submit

  documentation supporting the cost of the filing fee, the court

  takes judicial notice of this district’s filing fee in the

  amount of $400.00.     See Goode v. Vision Fin. Corp., No. 14-cv-

  4272 (SJ) (RER), 2015 WL 4629249, at *7 (E.D.N.Y. May 7, 2015)

  (“A court can take judicial notice of this District’s filing fee

  amount of $400.00”), report and recommendation adopted, No. 14-

  cv-4272 SJ RER, 2015 WL 4634224 (E.D.N.Y. Aug. 3, 2015).




                                       39
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 40 of 41 PageID #: 270



              The court declines to award the $150 in service of

  process fees, however, because class counsel failed to document

  the process server fees.      See Coastal Env't Grp. Inc., 2019 WL

  5693916, at *12 (E.D.N.Y. Aug. 30, 2019) (“Process server fees

  are also recoverable but must be supported by documentation.”);

  see, e.g., Dembitzer v. Weinberg Mediation Grp. LLC, No. 17-cv-

  1734 (ENV)(SJB), 2018 WL 4088077, at *7 (E.D.N.Y. Aug. 3, 2018)

  (declining to award $170 in service of process fees in the

  absence of supporting documentation), report and recommendation

  adopted, No. 17-cv-1734 (ENV)(SJB), 2018 WL 4087921 (E.D.N.Y.

  Aug. 27, 2018).     For these reasons, the court awards $400.00 in

  costs for a total of $5,425.00 in attorneys’ fees and costs.

           f. Post-Judgment Interest

              Plaintiff is entitled to post-judgment interest on all

  money awards as a matter of right.        See Tacuri v. Nithin Constr.

  Co., No. 14-cv-2908 (CBA)(RER), 2015 WL 790060, at *12 (E.D.N.Y.

  Feb. 24, 2015) (awarding plaintiffs post-judgment interest,

  despite their failure to request post-judgment interest, on all

  sums awarded concerning their FLSA and NYLL wage and hours

  claims).    Pursuant to 28 U.S.C. § 1961, “the award of post-

  judgment interest is mandatory on awards in civil cases as of

  the date judgment is entered.”       Tru-Art Sign Co. v. Local 137

  Sheet Metal Workers Int'l Ass'n, 852 F.3d 217, 223 (2d Cir.

  2017) (internal quotation marks and citation omitted).           As such,


                                       40
Case 1:20-cv-01141-KAM-RER Document 29 Filed 06/11/21 Page 41 of 41 PageID #: 271



  post-judgment interest shall accrue at the federal statutory

  rate until the judgment is paid in full.         28 U.S.C. § 1961.

                                  CONCLUSION

              For the foregoing reasons, plaintiff’s motion for

  default judgment is granted.       The court orders that plaintiff is

  entitled to the following from defendants jointly and severally:

  •     (1) compensatory unpaid wage damages and overtime damages

        of $35,024.00;

  •     (2) liquidated damages of $35,024.00;

  •     (3) WTPA statutory damages of $10,000.00;

  •     (4) attorney’s fees and costs of $5,425.00; and

  •     (5) post-judgment interest pursuant to 28 U.S.C. § 1961,

        calculated from the date judgment is entered until the date

        the judgment is paid in full.

              The Clerk of Court is directed to enter Judgment

  accordingly, and to close this case.

              SO ORDERED.


                                            _____/s/_____________________
                                            KIYO A. MATSUMOTO
                                            United States District Judge
                                            Eastern District of New York

  Dated:      Brooklyn, New York
              June 11, 2021




                                       41
